FILED

UNITED STATES DISTRICT C0URT MAY 2 5 gg"

FOR THE DISTRICT OF COLUMBIA clark U S Dlstri t
" ' ' C &Bank

C°W!S for the D|strlct of Colglrligia
GLENN LEE SELDEN, )
Plaintiff, §
v. § Civil Action No. ll-0733
TERRYN H. BENNET, et al., §
Defendants. §
MEMORANDUM OPINION

The Court has allowed the above-captioned action to be provisionally filed. Before the
Court would consider the plaintiff s complaint and application to proceed in forma pauperis, the
plaintiff was directed to submit a certified copy of his trust fund account statement (or
institutional equivalent), including the supporting ledger sheets, for the six-month period
immediately preceding the filing of this complaint, obtained from the appropriate official of each
prison at which plaintiff is or was confined. 28 U.S.C. § l9l 5(a)(2). Although the plaintiff has
submitted additional papers, including several exhibits related to his Florida conviction, to date,
he has not submitted the required financial information Accordingly, the Court will deny his
application to proceed in forma pauperis and will dismiss the complaint without prej udice.

An Order accompanies this Memorandum Opinion.

DATE: B/  l l United States District Judge